Citation Nr: 0612318	
Decision Date: 04/28/06    Archive Date: 05/09/06

DOCKET NO.  00-10 772	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to a disability rating in excess of 70 
percent for post-traumatic stress disorder (PTSD).

4.  Entitlement to an effective date prior to January 23, 
2003, for the assignment of the 70 percent disability rating 
for PTSD.

5.  Entitlement to an effective date prior to January 23, 
2003, for the grant of a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).




REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The veteran served on active duty from August 1957 to June 
1961 and from September 1962 to September 1966.  He also had 
multiple periods of active duty for training and inactive 
duty for training in the Air National Guard following his 
separation from active duty, including active duty for 
training from December 1978 to March 1979.

This case comes before the Board of Veterans? Appeals (Board) 
on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO).  In a May 1998 

DOCKET NO.  00-10 772	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to a disability rating in excess of 70 
percent for post-traumatic stress disorder (PTSD).

4.  Entitlement to an effective date prior to January 23, 
2003, for the assignment of the 70 percent disability rating 
for PTSD.

5.  Entitlement to an effective date prior to January 23, 
2003, for the grant of a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).




REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The veteran served on active duty from August 1957 to June 
1961 and from September 1962 to September 1966.  He also had 
multiple periods of active duty for training and inactive 
duty for training in the Air National Guard following his 
separation from active duty, including active duty for 
training from December 1978 to March 1979.

This case comes before the Board of Veterans? Appeals (Board) 
on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO).  In a May 1998 
rating decision the RO denied entitlement to service 
connection for hearing loss and tinnitus.  In an August 2001 
rating decision, the RO granted service connection for PTSD 
and assigned a 30% rating for the disorder, effective April 
30, 1997.  In an April 2003 rating decision the RO increased 
the rating for PTSD from 30 to 70% and awarded TDIU, both of 
which were effective January 23, 2003.  The veteran has 
perfected appeals of the denial of service connection, the 
rating assigned for PTSD, and the effective date awarded for 
the 70% rating and TDIU.


FINDINGS OF FACT

1.  The preponderance of the evidence establishes that the 
veteran's hearing loss, first manifested after service, is 
not causally related to events in service.

2.  The preponderance of the evidence establishes that the 
symptoms of tinnitus manifested during service were acute and 
transitory and resolved without residual, and that his 
chronic tinnitus first manifested many years after service 
and is not causally related to events in service.

3.  Effective April 30, 1997, the veteran's PTSD was 
productive of total social and occupational impairment due to 
grossly inappropriate behavior and persistent danger of 
hurting self or others.


CONCLUSIONS OF LAW

1.  Hearing loss was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2005).

2.  Tinnitus was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. § 3.303 (2005).

3.  The criteria for a 100 percent schedular rating for PTSD 
were met effective April 30, 1997.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2005).

4.  Because the Board has awarded a 100 percent schedular 
rating for PTSD effective with the date of claim of April 30, 
1997, the veteran's appeal to establish entitlement to an 
earlier effective date for the award of TDIU is moot.  
38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.101 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

The veteran claims entitlement to service connection for 
bilateral hearing loss and tinnitus.  According to his 
statements and testimony, he first experienced diminished 
hearing acuity and ringing in the ears during active service.  
He reports an in-service history of exposure to acoustic 
trauma while serving as an aircraft mechanic, to include 
repeated exposure to the noise of jet engines.

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of the in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See 
38 U.S.C.A. §§ 1110, 1131 (West 2002); Hickson v. West, 12 
Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303 (2005).  

"[W]hen audiometric test results at a veteran's separation 
from service do not meet the regulatory requirements for 
establishing a 'disability' at that time, he or she may 
nevertheless establish service connection for a current 
hearing disability by submitting evidence that the current 
disability is causally related to service."  See Hensley v. 
Brown, 5 Vet. App. 155, 160 (1993).  The threshold for normal 
hearing is from zero to 20 decibels, and higher threshold 
levels indicate some degree of hearing loss.  Id. at 157.  
The determination of whether the veteran has a ratable 
hearing loss is governed by 38 C.F.R. § 3.385, which states 
that hearing loss shall be considered a disability when the 
threshold level in any of the frequencies 500, 1000, 2000, 
3000 and 4000 Hertz is 40 decibels or greater; or the 
thresholds for at least three of these frequencies are 
26 decibels or greater; or speech recognition scores are less 
than 94 percent.  38 C.F.R. § 3.385 (2005).

The evidence shows that the veteran currently has a hearing 
loss disability as defined in 38 C.F.R. § 3.385, and 
tinnitus.  He has also presented credible evidence of having 
suffered noise exposure while in service.  His claim is, 
therefore, supported by a current medical diagnosis of 
disability, and evidence of an in-service injury.  The 
preponderance of the probative evidence indicates, however, 
that the currently diagnosed hearing loss and tinnitus are 
not related to the in-service injury.  Hickson, 12 Vet. 
App. at 253.

Hearing loss did not become manifest to a degree of 
10 percent or more within a year of the veteran's separation 
from service.  Consideration of the presumptive provisions 
applicable to chronic diseases does not, therefore, support a 
grant of service connection.  See 38 U.S.C.A. §§ 1101, 1112 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2005).

The veteran's service medical records reveal that 
audiometric testing in June 1961, August 1963, and June 1966 
revealed puretone thresholds above 20 decibels at 6000 Hertz 
in both ears.  The remainder of multiple audiometric tests 
during active service showed his hearing to be within normal 
limits.  A June 1961 "HEARING CONSERVATION DATA" form 
indicates that he did not wear noise protection, and a 
remarks section indicated "NONE" with respect to ear 
symptoms such as tinnitus.  An August 1963 form shows that 
he did wear noise protection, and there was a specific 
denial of tinnitus symptoms.  In October 1964 he reported a 
ringing in his ears for two hours after noise exposure from 
an after burner, with no symptoms after two hours.

The service medical records covering the veteran's active 
duty for training and inactive duty for training in the Air 
National Guard do not reflect any report of injury resulting 
in hearing loss and/or tinnitus.

The RO provided the veteran a VA audiometric examination in 
May 1972, which disclosed a puretone threshold of 35 
decibels at 8000 Hertz in the left ear.  The remaining 
puretone thresholds were normal.  An ear, nose, and throat 
examination at that time, however, resulted in a diagnosis 
of mild, high frequency sensory neural hearing loss.  The 
examiner also noted that the veteran had been exposed to the 
noise from aircraft while in service, but that he had worn 
protective devices.  A November 1997 VA audiometric 
examination showed that the veteran then had a hearing loss 
disability as defined in 38 C.F.R. § 3.385.

The RO provided the veteran a VA examination in March 2004 
for the purpose of obtaining an opinion regarding the 
etiology of his hearing loss and tinnitus.  Based on the 
results of an examination and review of the evidence in the 
claims folder, the examiner found that the current hearing 
loss was not likely due to noise exposure during service.  
The examiner also noted the episode of tinnitus documented 
in October 1968, and found that the episode ended after two 
hours.  He found that, given the veteran's normal hearing 
acuity at separation from service, the tinnitus was not the 
result of noise exposure in service.

The veteran contends that his bilateral hearing loss and 
tinnitus were first manifested in service and/or are causally 
related to his exposure to acoustic trauma in service.  His 
statements are not probative, however, because as a lay 
person he is not competent to provide evidence of a medical 
diagnosis of disability, or evidence of the etiology of a 
medical disorder.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  The only probative evidence of a hearing loss 
disability as defined in 38 C.F.R. § 3.385 consists of the 
audiometric test results that do not show hearing loss 
disability until many years after service.  Service medical 
records do not demonstrate chronic tinnitus in service but 
reflect episodic tinnitus that resolved within two hours.  
The veteran specifically denied any ear, nose, or throat 
trouble when examined on separation from service in May 1961 
and September 1966.  

There is no competent evidence showing that his current 
hearing loss and/or chronic tinnitus were first manifested in 
service or are causally related to events in service.  The 
only probative medical evidence indicates that neither are 
related to noise exposure in service.  The Board finds, 
therefore, that the criteria for a grant of service 
connection are not met, and that the preponderance of the 
evidence is against the claim of entitlement to service 
connection for hearing loss and tinnitus.  38 U.S.C.A. 
§ 5107(b) (West 2002).



Evaluation of PTSD

The veteran has appealed the disability rating initially 
assigned with the grant of service connection in August 2001.  
Because he has appealed the initial rating, the Board must 
consider the applicability of staged ratings covering the 
time period in which his claim and appeal have been pending.  
Fenderson v. West, 12 Vet. App. 119, 126-27 (1999).

The veteran contends that he is entitled to at least a 
70 percent rating effective April 30, 1997 (the date of his 
claim for service connection), and that he is entitled to 
TDIU effective on that date.

The General Rating Formula for Mental Disorders provides a 
100 percent disability rating if there is total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 
9411 (2005).  

The evidence shows that the veteran stopped working April 19, 
1997, due to a combination of his PTSD symptoms and the 
affects of degenerative arthritis.  He was awarded disability 
benefits from the Social Security Administration in November 
1997, with an onset date of April 19, 1997, due to a primary 
diagnosis of PTSD.

In a January 1997 report the veteran's private therapist 
described the social and occupational impairment due to PTSD 
as severe.  In October 1997 reports his private psychiatrist 
described his PTSD symptoms as anxiety, a pervasive depressed 
mood, diminished interest and motivation, sleep disturbance, 
and mood swings.  He had feelings of anger and bitterness 
that periodically resulted in temperamental outbursts and 
physically assaultive impulses.  He had limited tolerance for 
irritation and aggravation, including work-related stress.  
Regarding his ability to respond to changes or stress in a 
work setting, the psychiatrist found that he had limited 
tolerance and flexibility.  Although he had had those 
symptoms for years, the psychiatrist stated that they had 
become worse in the previous six months.

In a May 2003 hearing the veteran testified that he began to 
experience increasing stress on the job during the two years 
prior to termination of his employment in April 1997, to the 
point that he was no longer able to cope with the stress.  He 
stated that he had become explosive and dangerous, and his 
employer allowed him to retire.  His symptoms had not 
improved since then, but had gotten worse.  He denied having 
had any friends since 1997, and stated that he spent his time 
alone.  He felt hopeless and had thoughts of suicide, and his 
spouse had removed all the weapons from his home.  He stated 
that he owned property near a lake some distance from his 
home, and stayed there in order to be alone.  He had no 
outside interests or activities.

His spouse testified that his behavior had deteriorated in 
October 1996 to the point that she had him arrested when he 
physically assaulted her, which was when he began seeing the 
private psychiatrist.  When he was released from jail they 
began living in separate residences (two mobile homes on 
rural acreage), and had lived separately since then.  She 
stated that he disappeared for days or weeks at a time.

In rating a mental disability VA is required to consider all 
the symptoms that affect social and occupational functioning, 
not just the specific symptoms listed in the Rating Schedule.  
The symptoms listed in the Rating Schedule are only examples, 
and the presence of all, or even some, of those symptoms is 
not required.  See Mauerhan v. Principi, 16 Vet. App. 436, 
442 (2002).  The Board finds that the testimony of the 
veteran and his spouse is credible, and consistent with the 
more comprehensive psychiatric evaluations conducted in 
January and February 2003 that show the veteran to be unable 
to work due to PTSD.  The symptoms described by the veteran, 
his therapist and psychiatrist, and his spouse represent 
grossly inappropriate behavior and persistent danger of 
hurting self or others.  The Board finds, therefore, that the 
criteria for a 100 percent schedular rating were met 
effective April 30, 1997.

Earlier Effective Date for TDIU

All questions of law and fact necessary to a decision by the 
Secretary under a law that affects the provision of benefits 
by the Secretary to veterans or their dependents or survivors 
shall be subject to one review on appeal to the Board.  
38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.101 (2005).  
The Board does not have jurisdiction to review a case if no 
benefit would accrue to the claimant, because the claim does 
not then arise "under a law that affects the provisions of 
benefits by the Secretary."  Mintz v. Brown, 6 Vet. App. 277 
(1994).

The veteran has been awarded a TDIU rating effective January 
23, 2003.  He contends that the effective date for the award 
of TDIU should have been in March 1997, when he had to stop 
working.  With the award of a total schedular rating 
effective March 30, 1997, the issue of entitlement to an 
earlier effective date for the TDIU rating has become moot, 
in that no benefit would accrue to the veteran by assigning 
an earlier effective date.  See Herlehy v. Principi, 15 Vet. 
App. 33 (2001) (per curiam).  For that reason the Board does 
not have jurisdiction to review the issue of entitlement to 
an earlier effective date for the award of the TDIU rating.

Development of the Claims

Regarding VA's duty to inform the veteran of the evidence 
needed to substantiate his claim, the RO notified him of the 
information and evidence needed to establish entitlement to 
service connection in March 2001 and February 2004.  In those 
notices the RO also informed him of the information and 
evidence that he was required to submit, including any 
evidence in his possession, and the evidence that the RO 
would obtain on his behalf.  The Board finds, therefore, that 
VA has fulfilled its duty to inform him of the evidence he 
was responsible for submitting, and what evidence VA would 
obtain in order to substantiate his claim.  Although the 
notices were sent following the decision on appeal, the delay 
in issuing the notices was not prejudicial to the veteran 
because the RO re-adjudicated the claim, based on all the 
evidence of record, in a May 2005 supplemental statement of 
the case.  Because service connection has been denied, any 
question as to the appropriate disability rating or effective 
date is moot, and there can be no failure-to-notify prejudice 
to the veteran.  See Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506 (U.S. Vet. App. Mar. 3, 2006).

The RO has not informed the veteran of the evidence needed to 
establish entitlement to a higher rating for PTSD, or 
entitlement to an earlier effective date for the ratings that 
have been assigned.  Because the Board has awarded a 
100 percent schedular rating, with the earliest possible 
effective date, the Board finds that the failure to so inform 
the veteran was not prejudicial to him because such failure 
did not affect the essential fairness of the adjudication.  
See  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).  

Regarding the duty to assist the veteran in obtaining 
evidence in support of his claims, the RO has obtained his 
service medical records, and the VA and private treatment 
records he identified.  The RO also provided him multiple VA 
medical and psychiatric examinations.  He has not indicated 
the existence of any other evidence that is relevant to his 
appeal, and the Board concludes that all relevant data has 
been obtained for determining the merits of his claims.


ORDER

The claim of entitlement to service connection for hearing 
loss is denied.

The claim of entitlement to service connection for tinnitus 
is denied.

A 100 percent schedular rating for PTSD is awarded effective 
April 30, 1997, subject to the laws and regulations 
pertaining to the payment of monetary benefits.


____________________________________________
N.W. Fabian
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


